                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA


James Borden,                                         Case No. 18-cv-2831-JRT-KMM

                    Plaintiff,

v.
                                                              ORDER
American Bankers Insurance Company
of Florida, et al.,

                    Defendants.


      Plaintiff James Borden has filed a motion to amend his complaint. (ECF No.
27.) Defendants American Bankers Insurance Company of Florida (“ABI”) opposes
the motion, arguing that for several reasons the amendment would be futile. Having
reviewed the matter carefully, the Court finds that Mr. Borden’s motion should be
DENIED.
I.    Factual and Procedural Background

        This case arises out of an insurance dispute. Mr. Borden owns a cabin near a
lake in central Minnesota. (Proposed Complaint ¶ 7.) Beginning in 2014, the
crawlspace beneath the cabin began to flood on a somewhat regular basis, and Mr.
Borden submitted several claims to insurance, including Proof of Loss documents,
which were paid and are not at issue here. (See id. at ¶¶ 11–33.) The last claim paid by
ABI was made in January 2018. (Id. at ¶ 25.) By 2018, the flooding had become so
consistent and the damage so extensive that Mr. Borden was unable to use the cabin.
(Id. at ¶ 33.) In April 2018, Mr. Borden submitted a claim to ABI, but does not allege
that he filed a Proof of Loss with the April claim. (Id.) He reported an additional
claim in June 2018, which ABI consolidated with the April 2018 claim. (Id. at 26.)
Again, there is no allegation that this claim was accompanied by the required Proof of
Loss.
      Mr. Borden originally filed a conciliation court action in June 2018, but
voluntarily withdrew the claim in mid-July after a phone call with ABI’s counsel. (Id.
                                           1
at 28–29.) However, after receiving no payment for the April or June 2018 claims,
Mr. Borden once again filed an action in conciliation court in September 2018.
       ABI removed this action to Federal Court. (ECF No. 1.) The Court identified
Mr. Borden’s case as a good candidate for its Pro Se Referral Project, and volunteer
attorneys entered an appearance on December 18, 2018. (ECF Nos. 17–19.) While
the Court’s referral was pending, however, ABI filed a motion for summary judgment.
(ECF No. 8.) That motion is still pending. Due to the delay in finding a volunteer
attorney for Mr. Borden, the Court granted an extension to Mr. Borden to respond to
the motion for summary judgment. (ECF No. 20.) However, instead of responding
to that motion, Mr. Borden moved to amend his complaint. (ECF No. 27.) ABI
opposes the amendment.

II.   Analysis
       Federal Rule of Civil Procedure 15(a)(2) provides that “a party may amend its
pleadings with the opposing party’s written consent or the court's leave. The court
should freely give leave when justice so requires.” The Supreme Court explains:
      If the underlying facts or circumstances relied upon by a plaintiff may be
      a proper subject of relief, he ought to be afforded an opportunity to test
      his claim on the merits. In the absence of such an apparent or declared
      reason - such as undue delay, bad faith or dilatory motive on the part of
      the movant, repeated failure to cure deficiencies by amendments
      previously allowed, undue prejudice to the opposing party by virtue of
      allowance of the amendment, futility of the amendment, etc. - the leave
      sought should, as the rules require, be “freely given.”
Foman v. Davis, 371 U.S. 178, 182 (1962). The Eighth Circuit holds that while the
parties “do not have an absolute right to amend their pleadings, even under this liberal
standard” Sherman v, Winco Fireworks, Inc., 532F.3d 709, 715 (8th Cir. 2008), the court
approaches its review “with a presumption of liberality.” DeRoche v. All American
Bottling Corp., 38 F. Supp.2d 1102, 1106 (D. Minn. 1998). One limitation on
amendments is futility. When the proposed complaint would not survive a motion to
dismiss under Federal Rule of Civil Procedure 12(b)(6), the amendment is futile, and a
court should deny it. Crowell Trust v. Possis Medical Inc., 519 F.3d 778, 782 (8th Cir.
2008).



                                           2
        ABI argues that Mr. Borden’s motion to amend should be denied because his
amendment is futile.1 Specifically, it argues that Mr. Borden’s proposed complaint
fails to plead the fulfillment of certain requirements under the Standard Flood
Insurance Policy (SFIP), and that his proposed negligent misrepresentation claim is
not cognizable under the SFIP. The Court agrees that Mr. Borden’s proposed
amended claims are futile for multiple reasons.
      A.     Proof of Loss Requirement

       ABI argues that Mr. Borden’s claim fails as a matter of law because he did not
submit a Proof of Loss as required by the SFIP. The Court agrees. The SFIP
provides that payment for a loss from flood will only be made if the policyholder has
complied with all terms and conditions of the policy. 44 C.F.R. pt. 61, app.A(1), art. I.
Article VII(J) of the SFIP lists the requirements that a policyholder must fulfill in case
of a loss. Paragraph 4 of this list requires that “[w]ithin 60 days after the loss,
[policyholder must] send us a proof of loss, which is your statement of the amount
you are claiming under the policy signed and sworn by you….” 44 C.F.R. pt. 61,
app.A(1), art. VII(J)(4).
       It is well-settled that “[s]trict compliance with the proof of loss provision is
mandatory.” McCarty v. Southern Farm Bureau Cas. Ins. Co., 758 F.3d 969, 972–73 (8th
Cir. 2014) (citing Dickson v. Am. Bankers Ins. Co. of Fla., 739 F.3d 397, 399 (8th Cir.
2014). Policyholders cannot recover money in a lawsuit under the SFIP unless they
have fulfilled all requirements of the policy, including the proof of loss requirement.
Id. As such, the proof of loss requirement “serves as a condition precedent to
recovery under the SFIP.” Gunter v. Farmers Ins. Co., 736 F.3d 768, 773 (8th Cir. 2013).
       Mr. Borden suggests that a Proof of Loss was not required in this case because
he claims losses not from a single incident, such as an historic storm, but from
continuous lake flooding. (Pltf.’s Mem., ECF No. 28 at 5–6.) However, he cites no
support for this position. This argument seems to be one of first impression, as the

1
 ABI implies that Mr. Borden is amending in order to unfairly and frivolously delay
proceedings. (See, e.g., Def.’s Mem., ECF No. 31 at 17–18.) However, the Court finds
no evidence of such bad faith or dilatory motives in the motion before the Court.
This is particularly true given that Mr. Borden originally filed his complaint pro se.
Indeed, the Court appreciates the work of volunteer counsel on Mr. Borden’s behalf
and thanks them for their efforts.
                                            3
Court can find no case law supporting Mr. Borden’s theory. Instead, the Court finds
that the proof of loss requirement unambiguously applies to the continuous lake
flooding provision of the SFIP.

       In the SFIP, the requirements for payment for a loss are laid out in Article
VII(J). Article VII(T) addresses specific additional requirements necessary before
payment of a loss due to continuous lake flooding occurs. Specifically, policyholders
must sign a release agreeing to:
       a. To make no further claim under this policy;
       b. Not to seek renewal of this policy;
       c. Not to apply for any flood insurance under the Act for property at the
       described location; and
       d. Not to seek a premium refund for current or prior terms.
44 C.F.R. pt. 61, app.A(1), art. VII(T)(1). Nowhere in section (T) are the
requirements of section (K) waived. Reading the SFIP as a whole, it is clear that in
order to obtain coverage for continuous lake flooding, you must meet the
requirements of Article VII (K) and (T).

      ABI further argues that Mr. Borden’s own pleading demonstrates that is
property did not experience continued lake flooding as defined under the policy.
Because Mr. Borden’s claims for further recovery are barred as a matter of law
because he did not file a Proof of Loss, the Court need not address this argument.

       B.     Negligent Misrepresentation
      Mr. Borden seeks to add a second claim to his complaint, asserting negligent
misrepresentation on the part of ABI. However, such a cause of action is specifically
precluded by the SFIP. Article IX of the SFIP states:
       This policy and all disputes arising from the handling of any claim under the
       policy are governed exclusively by the flood insurance regulations issued by
       FEMA, the National Flood Insurance Act of 1968, as amended (42
       U.S.C. § 4001, et seq.), and Federal common law.
44 C.F.R. pt. 61, app.A(1), art. IX. The Eighth Circuit has held that the SFIP
preempts tort or extracontractual claims related to the policy brought under state or
federal common law. Gunter, 736 F.3d at 772–73. Many other circuit courts are in
agreement. See, e.g., Pecarovich v. Allstate Ins. Co., 135 Fed. Appx. 23, 25 (9th Cir. 2006);

                                              4
Gallop v. Omaha Prop. Cas. Ins. Co., 434 F.3d 341, 344–45 (5th Cir. 2005); Shuford v.
Fidelity Nat. Prop. Cas. Ins. Co., 508 F.3d 1337, 1344 (11th Cir. 2005). It is clear to the
Court that Mr. Borden’s claim of negligent misrepresentation is preempted by Article
IX of the SFIP. Thus, amending the complaint to include such claims would be futile.

III.   Conclusion
       For the reasons set forth above, Mr. Borden’s efforts to amend his complaint
are unavailing. The proposed amendment fails as a matter of law and would therefore
be futile. Accordingly, IT IS HEREBY ORDERED that Mr. Borden’s Motion to
Amend (ECF No. 27) is DENIED.
       IT IS SO ORDERED.
Date: April 24, 2019                            s/ Katherine Menendez
                                                Katherine Menendez
                                                United States Magistrate Judge




                                            5
